DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the paragraph bridging the third and fourth pages of the remarks filed March 31, 2022, the Applicant states that translations of the foreign language documents were submitted.  Upon review of the documents filed March 31 and those filed March 14, the Examiner could find no such translations.  Even if translations were filed at those times, they would not have been timely in a fee or a certification would have been required as well.  It is noted that the German language patent EP 2533724B1 was considered previously based upon the English language claims that are present within the document (see page 8).
	Since no comments were made with regard to the Section 112(f) interpretation of “coupling means”, the Examiner takes this as an acquiescence of the Examiner’s position.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 17, lines 3-5, “the ophthalmic tissue” lacks clear antecedent basis from base claim 1 which only refers to a cutting surface for cutting and penetrating ophthalmic tissue. It may be that claim 17 was meant to depend from claim 16 instead.
	Regarding claim 19, line 5, “the ophthalmic tissue” lacks clear antecedent basis.  In order to overcome this objection, the Examiner suggests deleting the word “the” before “ophthalmic.”
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8, and 17 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Szurmann et al (US 2017/0340428; hereafter referred to as SN) or, in the alternative, under 35 U.S.C. 103 as obvious over SN in view of Lerner (US 2014/0039456).  SN anticipates the claim language where the various elements recited in claim 1 are identified in the newly annotated version of Figure 12 below.
The cutting surface as claimed is the beveled edge shown at opening (14) that is considered to be a cutting surface to that this language can be given patentable weight.
Alternatively, one could reasonably interpret the beveled edge as not meeting the requirement for a cutting surface because it is not explicitly described as such by SN.  Lerner (see Figures 14A-15AZ and paragraphs 38, 213, 215, and 219) teaches that it was known to the same art of endeavor to put cutting edges on needle injectors.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to an ordinary artisan to put a cutting surface on the beveled surface of SN so that the device itself could make the incision into the eye tissue rather than having to rely on a separate cutting step from another instrument.  This would make the method of using the device simpler while reducing the time and cost on implementing the method.

    PNG
    media_image1.png
    421
    626
    media_image1.png
    Greyscale

Regarding claim 2, the Applicant is directed to see Figure 12 and the previously cited portions of SN where it is clear that the fluid coupling is provided.
Regarding claim 3, SN teaches that at least a portion of the device can be made with glass (see paragraph 20) as does Lerner (see paragraph 93) such that it would have been considered at least obvious to do the same.  It is not clear from the claim language that a single piece of glass is integrally formed into the first and second conduits because the conduits comprise a single piece of glass. The single piece of glass is that piece that contains the first and second maximum diameters.
Regarding claim 5, the relative diameters of the different conduits is evident by inspection of Figure 12.
Regarding claim 6, the bulb is the left-most portion or maximum diameter portion of the first portion as can be seen in the annotated version of Figure 12 supra. 
Regarding claim 17, the Applicant is directed to see paragraphs 3-5 and 25 of SN.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SN and Lerner as applied to claims 1-3 above, and further in view of Yamamoto et al (US 2018/0250224; hereafter referred to as YO).  SN fails to disclose the use of metal to make the needle as claimed.  YO, from the same art of endeavor or at least from an analogous art of endeavor of drug delivery to the eye, teaches that it was known to the art to utilize many different types of materials to make needles including metal; see paragraph 58.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize metal to make the third portion of SN from metal due to its non-brittle nature as compared to glass or ceramic.
Claim(s) 1-3 and 17 are rejected under 35 U.S.C. 102(a) (1) as anticipated by Szurman (EP 2533724; hereafter referred to as SZ) or, in the alternative, under 35 U.S.C. 103 as obvious over SZ in view of Lerner (US 2014/0039456).  SZ anticipates the claim language where the first portion as claimed is first portion (4) of SZ, the second portion as claimed is the middle portion (5) of SZ, and the third portion as claimed is the second portion (6) of SZ; see Figure 1 and the English language claims on page 8 of SZ.
The cutting surface as claimed is the beveled edge shown at opening (3) that is considered to be a cutting surface to that this language can be given patentable weight.  The end and opening (3) is apparently shown puncturing the tissue of an eye to insert implant material; see Figure 3.
Alternatively, one could reasonably interpret the beveled edge as not meeting the requirement for a cutting surface because it is not explicitly described as such by SZ.  Lerner (see Figures 14A-15AZ and paragraphs 38, 213, 215, and 219) teaches that it was known to the same art of endeavor to put cutting edges on needle injectors.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to an ordinary artisan to put a cutting surface on the beveled surface of SZ so that the device itself could make the incision into the eye tissue rather than having to rely on a separate cutting step from another instrument.  This would make the method of using the device simpler while reducing the time and cost on implementing the method.
Regarding claim 17, the Applicant is directed to see Figure 3 of SZ that apparently shows the claimed method of performing endothelial keratoplasty for an eye of a patient.  Alternatively, the claim method is rendered clearly obvious over the method illustrated by SZ.
                      
    PNG
    media_image2.png
    665
    840
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive.
In traversing the rejection of claim 1 by SN, the Applicant argues that none of the references teaches a tapered chamber; see the paragraph bridging the 4th and 5th pages of the remarks.  However, SN shows this as the newly modified annotated version of Figure 12 illustrates.  As an alternative to this, SZ (EP2533724) has been applied against claim 1 as further illustrating the unpatentability of claim 1.
In response to the argument that the claimed invention is not obvious over SN, the Examiner asserts that the claimed invention is anticipated by SN and SZ such that these arguments are not considered relevant to the rejection as a whole.  Additionally, the arguments rely on features that are not claimed such as the “all-in-one” solution.  
The Applicant gives many reasons that the claims should be considered unobvious over SN.  However, the arguments are not considered commensurate with the scope of the present claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774